The opinion of the court was delivered by
Fokt, J.
This writ brings up a tax imposed upon personal property of the defendant for the years 1904 and 1905.
The proof shows the coal taxed to be shipped from the mines in Pennsylvania to the prosecutor, and by the prosecutor is transhipped from the cars in which it is shipped to the boats of the prosecutor, to be carried to certain large customers in Few York City and elsewhere out of this state.
The coal is not unloaded from the cars in this state for the purpose of storage upon the wharf in Jersey City, nor is it stored in this state at that point or elsewhere. It is merely in transitu through the state to the State of Hew York and elsewhere, being transshipped at the yard of the prosecutor in Jersey City in the manner above stated. It is not subject to tax in this state.
We are unable to distinguish the tax brought up by the writ in this case from that held to be void in Mr. Justice Depue’s opinions in Detmold v. Engle, 5 Vroom 425, and Lehigh and Wilkesbarre Coal Co. v. Corrigan, 10 Id. 35.
The tax is set aside.